          Case 3:20-cr-03104-JLS Document 29 Filed 02/09/21 PageID.68 Page 1 of 1



1
2
3                            UNITED STATES DISTRICT COURT
4                           SOUTHERN DISTRICT OF CALIFORNIA
5
6    UNITED STATES OF AMERICA,                       Case No.: 20CR3104-JLS
7                                       Plaintiff,
                                                     ORDER ADVANCING SENTENCING
8    v.                                              HEARING AND GRANTING LEAVE TO
                                                     PROCEED VIA VIDEOCONFERENCE OR
9    ERIC DIAZ,                                      TELECONFERENCE

10                                    Defendant.
11
12           IT IS HEREBY ORDERED, upon joint motion of the parties and for good cause
13   shown, that the Sentencing Hearing currently scheduled for April 2, 2021 be advanced to
14   February 12, 2021, at 9:00 a.m., and that counsel for both parties as well as defendant Eric
15   Diaz be permitted to appear by video or telephone conference. The Court finds that,
16   pursuant to the CARES Act and CJO-56, and for the reasons cited in the joint motion, the
17   sentencing in this case cannot be further delayed without serious harm to the interests of
18   justice.
19         IT IS SO ORDERED.
20   Dated: February 9, 2021
21
22
23
24
25
26
27
28


                                                                                     20CR3104-JLS
